            Case 3:16-cv-05884-LB Document 87 Filed 12/12/19 Page 1 of 2



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     RICHARD J. HAGERMAN
 3   STEPHEN S. HO
     Trial Attorneys, Tax Division
 4   United States Department of Justice
     P.O. Box 227, Ben Franklin Station
 5   Washington, D.C. 20044
     Telephone: (202) 616-9832
 6   Fax: (202) 514-6866
     Email:     Richard.J.Hagerman@usdoj.gov
 7
     Attorney for the Internal Revenue Service
 8

 9
                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
11
     FACEBOOK, INC. AND SUBSIDIARIES,                       Case No. 3:16-cv-05884-LB
12
                                                            JOINT CASE MANAGEMENT
13                  Plaintiff,                              STATEMENT
14          v.                                              Date: December 19, 2019
                                                            Time: 11:00 am
15   INTERNAL REVENUE SERVICE,                              Dept.: Courtroom 15-B
16                  Defendant.
17

18                               JOINT CASE MANAGEMENT STATEMENT
19          Facebook, Inc. and Subsidiaries (a Consolidated Group) (“Facebook”) and the Internal
20   Revenue Service (“IRS”), by and through their counsel below, submit this Joint Case Management
21   Statement.
22          At issue in this Freedom of Information Act (“FOIA”) case are two FOIA requests that
23   Plaintiff submitted to Defendant on August 5, 2016. In general, the requests seek all records related
24   to the IRS’s tax audit of Facebook for the 2008, 2009, and 2010 tax years that are maintained in the
25   IRS’s administrative, legal, or other files, as well as all communications related to the audit
26   involving any individuals employed by the IRS, the IRS Office of Chief Counsel, or the IRS’s
27   contractors.
28          Since the last joint statement filed on September 12, 2019, the IRS made three additional
                                                       1
                                                                                   Case No. 3:16-cv-05884-LB
                                                                     JOINT CASE MANAGEMENT STATEMENT
           Case 3:16-cv-05884-LB Document 87 Filed 12/12/19 Page 2 of 2



 1   records releases. The IRS will endeavor to continue making monthly productions of responsive,

 2   non-exempt records until all such records have been released.

 3          The parties have conferred and concur that the case-management conference should be

 4   continued by twelve weeks.

 5

 6
     Dated: December 12, 2019
 7                                                   /s/ RJ Hagerman
                                                     RICHARD J. HAGERMAN
 8                                                   STEPHEN S. HO
                                                     Trial Attorneys, Tax Division
 9                                                   United States Department of Justice
                                                     P.O. Box 227, Ben Franklin Station
10                                                   Washington, D.C. 20044
                                                     Telephone: (202) 616-8994
11                                                   Email:     Richard.J.Hagerman@usdoj.gov
12
     Dated: December 12, 2019
13                                                   /s/ Scott Frewing
                                                     SCOTT H. FREWING
14                                                   ANDREW P. CROUSORE
                                                     Attorneys for Plaintiff
15                                                   FACEBOOK, INC.
16                                                   Baker & McKenzie LLP
                                                     660 Hansen Way
17                                                   Palo Alto, CA 94304
                                                     Telephone: (650) 856-2400
18                                                   Email:     Scott.Frewing@bakermckenzie.com
                                                                Andrew.Crousore@bakermckenzie.com
19

20

21

22

23

24

25

26

27

28
                                                    2
                                                                                   Case No. 3:16-cv-05884-LB
                                                                     JOINT CASE MANAGEMENT STATEMENT
